
	
		II
		112th CONGRESS
		1st Session
		S. 1209
		IN THE SENATE OF THE UNITED STATES
		
			June 15, 2011
			Mr. Hatch (for himself
			 and Mr. Lee) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To clarify authority granted under the Act entitled
		  An Act to define the exterior boundary of the Uintah and Ouray Indian
		  Reservation in the State of Utah, and for other
		  purposes.
	
	
		1.Clarification of
			 authorityThe Act entitled
			 An Act to define the exterior boundary of the Uintah and Ouray Indian
			 Reservation in the State of Utah, and for other purposes, approved
			 March 11, 1948 (62 Stat. 72; 69 Stat. 544), is amended by adding at the end the
			 following:
			
				5.Clarification of
				authority
					(a)In
				generalThe State of Utah is authorized to relinquish for the
				benefit of the Ute Indian Tribe of the Uintah and Ouray Reservation any school
				or other State-owned subsurface mineral land that is located—
						(1)beneath the
				surface estate described in this Act; and
						(2)south of the
				border between Grand County, Utah, and Uintah County, Utah.
						(b)ExchangeIn
				exchange for any land relinquished under subsection (a), the United States
				shall transfer to the State of Utah, on an acre-for-acre basis, any subsurface
				mineral land of the United States that the State of Utah requests that is
				located—
						(1)beneath the
				surface estate described in this Act; and
						(2)north of the
				border between Grand County, Utah, and Uintah County,
				Utah.
						.
		
